TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00786-CV



          John Byram, Individually, and as Independent Executor of the Estate of
               Sally Anne Dillingham Byram, Deceased; and Sam Perry and
            Gary Ackers as Co-Trustees of the Byram Marital Trust, Appellants

                                                 v.

        Maryanna Brooke Byram Davenport, Individually and as Next Friend for
         Charlotte Sally Davenport and Chloe Christina Davenport, Minors, and
Derivatively on Behalf of The Sally Anne Dillingham Byram Marital Trust; et al., Appellee


                   FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
         NO. C-1-PB-10-001710, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellants have filed an unopposed motion to dismiss this appeal, explaining that

“Appellants and Appellees have fully settled all matters between them and Appellants no longer

desire to pursue this appeal.” We grant appellants’ motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellants’ Motion

Filed: June 24, 2011